Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on December 09, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II and III possess both an inventive concept and the same corresponding technical features.  This is not found persuasive because the release of hydrogen is not an inventive concept as dehydrogenation with the release of hydrogen is known in the art as disclosed by at least by DE102014006430A1.
The requirement is still deemed proper and is therefore made FINAL.
The original restriction requirement mistakenly omitted claim 19 and therefore the claims to be examined below are claims 1-10 and 16-19.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the at least partially hydrogen carrier material" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, the instant claim is indefinite as the claim is to “the pre-heating of the at least partially dehydrogenated hydrogen material comprises a contacting with at least one of the released hydrogen gas and the at least partially dehydrogenated hydrogen carrier material”.  The “partially dehydrogenated hydrogen material” is in contact with itself and/or with the hydrogen it released.  How can it be any other way??  Therefore, it is unknown to the ordinary skilled artisan what exactly is being claimed.
Claim 9 recites the limitation "an additional cooling unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no first cooling unit only that the partially dehydrogenated hydrogen carrier is cooled.
Claim 10 recites the limitation "the hydrogen carrier material" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as the claim is to the residual portion of physically dissolved hydrogen gas in the partially dehydrogenated hydrogen carrier material is between “1 and 10 grams ppm by weight”.  It is unknown what “grams ppm by weight” refers to as “grams” is a weight term as is ppm (parts of solute per million parts of solution).  PPM will be examined below.
The remaining claims depend from the instant claims and are likewise rejected.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 17 depends from claim 4 and is to the separation of the at least one impurity into at least one separation stage whereas instant claim 4 is to the separation of at least one impurity and therefore is not further limiting as separation is being performed.  
Instant claim 18 depends from claim 4 and is to the separation of the at least one impurity serves for separating an impurity in a specific aggregate state.  Claim 4 is to the impurity being in “one of a” solid, liquid or gaseous aggregate state and therefore the instant claim is not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (DE102014006430A1) machine translation provided.
	Considering claim 1, Teichmann discloses a process for providing hydrogen gas by dehydrogenation of a liquid organic hydrogen carrier (LOHC) [0001] and [0018]-[0026] and claims.  Teichmann further discloses that the LOHC material is preheated thereby releasing hydrogen which is separated and cleansed of vaporous LOHC material with the at least partially dehydrogenated material utilized in a heat exchanger to preheat the incoming LOHC material [0038] to [0056] with the LOHC material loaded with hydrogen [0047] and [0053] (conditioned).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that for a hot material to heat an un-heated material, the hot material has to lose heat thereby cooling the hot material.
Considering Claim 2, the significance of Teichmann as applied to Claim 1 is explained above.
The instant claim has been previously rejected as detailed above.
Teichmann discloses that the fresh LOHC material is preheated in a heat exchanger utilizing the at least partially dehydrogenated LOHC material [0050].
Considering Claims 4, 17 and 18, the significance of Teichmann as applied to Claim 1 is explained above.
Teichmann discloses the use of a purification/separation system to separate hydrogen from the at least partially dehydrogenated solid material and the liquid additive [0022], [0040] and [0044].
Considering Claims 8 and 19, the significance of Teichmann as applied to Claim 1 is explained above.
Teichmann discloses the need to remove the liquid additive via separation to provide purified hydrogen to a fuel cell [0052] which meets the definition provided by the Applicant in the instant specification.
Considering Claim 9, the significance of Teichmann as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above.
Teichmann discloses that the dehydrogenation composition may be cooled using a heat exchanger [0038].
Considering Claim 10, the significance of Teichmann as applied to Claim 1 is explained above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum additive quantity, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the optimum additive quantity by the reasoned explanation that all hydrogen could be removed.
Considering Claim 16, the significance of Teichmann as applied to Claim 1 is explained above.
Teichmann discloses that hydrogen can be completely released at a temperature of 300°C [0063] falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (DE102014006430A1) machine translation provided as applied to claim 1 and further in view of Preuster et al. (WO 2016/078949) hereafter Preuster machine translation provided.
	Considering Claim 3, the significance of Teichmann as applied to claim 1 is explained above.

	Teichmann does not specifically disclose the conditions.
	Preuster discloses a system for storing and releasing hydrogen utilizing a carrier LOHC [0001]-[0003] wherein the releasing is conducted at a pressure from 0.1 and 30 bar [0009] thereby overlapping the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the pressure of Preuster to operate the device of Teichmann.  The ordinary skilled artisan would have a reasonable expectation of success as both Teichmann and Preuster disclose the use of LOHC materials.
Considering Claim 6, the significance of Teichmann as applied to Claims 1 and 4 is explained above.
Teichmann discloses that the thermal heating evaporates the liquid additive which is removed from the reactor vessel with some of it useful as fuel for heating or mechanical means [0048] which relates to cyclone separation.
	Preuster discloses that purification may be performed by condensation (coalescence precipitation) [0032].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the condensation of Preuster in purifying the hydrogen of Teichmann.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (DE102014006430A1) machine translation provided as applied to claim 1 and further in view of Eberle et al. (USP 6,361,896) hereafter Eberle.
	Considering claim 5, the significance of Teichmann as applied to claim 1 is explained above.
	Teichmann discloses the production of hydrogen as discussed above with the hydrogen supplied to a fuel cell [0052] but does not disclose compressing the hydrogen to affect its purification.
	Ebele discloses a device for producing hydrogen for a PEM fuel cell wherein the hydrogen is pressurized by electrochemical compression to affect its purification (Col. 2, ln 7-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the compression of Ebele in the process of Teichmann to purify and compress the hydrogen produced for use in the fuel cell of Teichmann.
	Considering claim 7, the significance of Teichmann as applied to claim 1 is explained above.
Teichmann does not disclose the use of a catalyst.
Ebele discloses the use of a catalyst to purify hydrogen (Col. 2, ln 7-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use a catalyst to assist in the purification of hydrogen as taught by Ebele and desired by Teichmann.
Conclusion
Claims 1-10 and 16-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732